     Case 8:21-cv-00082-JLS-DFM Document 1 Filed 01/15/21 Page 1 of 3 Page ID #:1




 1   THE KARLIN LAW FIRM LLP
 2   L. Scott Karlin (SBN 90605)
     Michael J. Karlin (SBN 272442)
 3   Rex T. Reeves (SBN 136842)
 4   13522 Newport Avenue, Suite 201
     Tustin, California 92780
 5
     Telephone: (714) 731-3283
 6   Facsimile: (714) 731-5741
 7   lsk@karlinlaw.com; mike@karlinlaw.com;
     rex@karlinlaw.com
 8
 9   Attorneys for Defendant
     Ayres-Anaheim, L.P.
10
11                             UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14
     Rafael Arroyo,                         Case No.
15
16               Plaintiff,                 DEFENDANT’S NOTICE OF REMOVAL
           vs.                              OF CIVIL ACTION TO UNITED STATES
17
                                            DISTRICT COURT
18   Ayres-Anaheim, L.P., a Delaware
     Limited Partnership; and Does 1-10,    (Orange County Superior Court Case No.
19
                                            30-2020-01174490-CU-CR-CJC)
20               Defendants.
21                                          Complaint Filed: 12/15/2020
22
23
24
25
26
27
28



                                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 8:21-cv-00082-JLS-DFM Document 1 Filed 01/15/21 Page 2 of 3 Page ID #:2




 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant Ayres-Anaheim, L.P. (“Defendant”)
 5   hereby removes the action described below filed by Plaintiff Rafael Arroyo (“Plaintiff”) in
 6   the Superior Court of the State of California for the County of Orange to the United States
 7   District Court for the Central District of California, pursuant to 28 U.S.C. §§ 1331, 1441 and
 8   1446, and states that removal is proper for the reasons set forth below.
 9                                         BACKGROUND
10         1.     This removal involves a lawsuit that was filed by Plaintiff on December 15,
11   2020 in the Superior Court of the State of California for the County of Orange entitled
12
     Rafael Arroyo v. Ayres-Anaheim, L.P., etc., et al., Case No. 30-2020-01174490-CU-CR-
13
     CJC (the “State Court Action”).
14
           2.     The Complaint filed in the State Court Action (the “Complaint”) purports to
15
     assert two claims for relief against Defendant: (1) for alleged violation of the Americans
16
     with Disabilities Act, 42 U.S.C. §§ 12101, et seq., and (2) for alleged violation of the Unruh
17
     Civil Rights Act, California Civil Code §§ 51-53.
18
                                   TIMELINESS OF REMOVAL
19
           3.     Plaintiff served Defendant with the Complaint by way of personal service on
20
     December 19, 2020.
21
           4.     As such, this Notice of Removal is filed within the time period required under
22
     28. U.S.C. §1446(b).
23
                                    GROUNDS FOR REMOVAL
24
           5.     The present action is a civil action for which this Court has original jurisdiction
25
     pursuant to 28 U.S.C. § 1331, in that it appears from the Complaint that Plaintiff has filed a
26
     civil rights action and he is purporting to assert one or more claims founded on a claim of
27
     rights arising under the laws of the United States.
28

                                                    1
                                         DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 8:21-cv-00082-JLS-DFM Document 1 Filed 01/15/21 Page 3 of 3 Page ID #:3




 1         6.     More specifically, the Complaint alleges discrimination against Plaintiff by
 2   Defendant in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
 3                                              VENUE
 4         7.     Venue lies in the United States District Court for the Central District of
 5   California because this action was originally brought in the Superior Court of the State of
 6   California for the County of Orange, which is located within the Central District of
 7   California, and this Notice of Removal is therefore properly filed with this Court pursuant to
 8   28 U.S.C. § 1441(a).
 9                           NOTICE OF REMOVAL COMPLIANCE
10         8.     In compliance with 28 U.S.C. § 1446(d), this Notice of Removal will be
11   promptly served on Plaintiff and filed with the Clerk of the Superior Court of the State of
12
     California for the County of Orange.
13
           9.     In compliance with 28 U.S.C. § 1446(a), Exhibit A attached hereto contains
14
     true and correct copies of all process, pleadings, and orders served upon Defendant in the
15
     State Court Action, which papers include a copy of the Summons and Complaint.
16
           10.    The undersigned, as counsel for Defendant, has read the foregoing and signs
17
     this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
18
     required by 28 U.S.C. § 1446(a).
19
           WHEREFORE, Defendant prays that the above action now pending against
20
     Defendant in the Superior Court of the State of California for the County of Orange be
21
     removed to the United States District Court for the Central District of California.
22
23   DATED: January 15, 2021                  THE KARLIN LAW FIRM, LLP
24
25
                                              By:     /s/ Rex T. Reeves
26                                                  Rex T. Reeves
27
                                                    Attorneys for Defendant
                                                    Ayres-Anaheim, L.P.
28

                                                     2
                                         DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
